Case: 4:18-cv-01364-SPM Doc. #: 150 Filed: 08/26/21 Page: 1 of 6 PageID #: 1324




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

DENNIS BALL-BEY,                                  )
                                                  )
               Plaintiff,                         )
                                                  )
v.                                                )           Case No. 4:18-CV-01364-SPM
                                                  )
KYLE CHANDLER, et al.,                            )
                                                  )
               Defendants.                        )

                                MEMORANDUM AND ORDER

       This matter is before the Court on its in camera review of several documents Plaintiff seeks

in its First Motion to Compel Email Communications (Doc. 127) as to which Defendants have

asserted the attorney/client and/or work product privileges. On July 13, 2021, the Court held a

hearing on this motion. On July 16, 2021, the Court ordered Defendants to submit to the Court

the following: (1) an amended privilege log that is sufficiently specific to allow the Court to decide

whether the attorney/client and/or work product privileges apply to each document with respect to

the applicable federal law; (2) an affidavit (or affidavits) of counsel to support any claims of work

product privilege; and (3) for in camera review, all documents at issue in the motion to compel

that Defendants claim are protected by the attorney/client and/or work product privileges.

Defendants submitted four separate privilege logs and four corresponding pdfs, for in camera

review, containing the documents listed in the privilege logs.

       The Court articulated the applicable standards for evaluating claims of attorney/client

privilege and work product privilege on the record at the hearing on July 13, 2021. For the reasons

stated on the record at the hearing, the Court makes the following rulings.




                                                  1
Case: 4:18-cv-01364-SPM Doc. #: 150 Filed: 08/26/21 Page: 2 of 6 PageID #: 1325




        A.      Privilege Log1_Recs Search Term FINAL

        The Court first considers the privilege log with the file name, “Privilege Log1_Recs Search

Term FINAL.” None of the four documents in this privilege log are protected by either the

attorney/client or work product privileges. Defendants must produce all four documents described

in this privilege log.

         B.     Privilege Log2_Releases Search Term FINAL

        The Court next considers the privilege log with the file name, “Privilege Log2_Releases

Search Term FINAL.” None of the documents listed in this privilege log are protected by the

attorney/client privilege. However, the following documents are protected by the work product

privilege:

        (1) The email from Craig Higgins to Winston Calvert sent on July 8, 2015, at 3:50 p.m.
            (PRIV0164); 1

        (2) The email from Craig Higgins to Winston Calvert sent on July 8, 2015, at 3:56 p.m.
            (PRIV0176);

        (3) The email from Winston Calvert to Craig Higgins sent on July 8, 2015, at 3:55 p.m.
            (PRIV0177), but only to the extent that it contains the original email listed at PRIV0164
            above; that portion should be redacted and the rest of the email should be produced in
            redacted form;

        (4) The email from Rory O’Sullivan to Craig Higgins sent on May 8, 2013, at 4:36 p.m.
            (PRIV0178-PRIV0179);

        (5) The email from Craig Higgins to Rory O’Sullivan sent on April 2, 2013, at 3:02 p.m.
            (PRIV0180-PRIV0181);




1
 Defendant logged document PRIV0164 as being subject to the attorney client privilege but did
not object on grounds that it was also subject to the attorney work product privilege; however,
the defendant asserted the work product privilege when the same email appeared in an email
chain between Winston Calvert to Craig Higgins sent on July 8, 2015, at 3:55 p.m. (PRIV0177).
Given this discrepancy, the Court finds the failure to assert the work product privilege in
PRIV0164 was inadvertent.
                                                 2
Case: 4:18-cv-01364-SPM Doc. #: 150 Filed: 08/26/21 Page: 3 of 6 PageID #: 1326




       (6) The email from Rory O’Sullivan to Craig Higgins sent on April 2, 2013, at 2:07 p.m.
           (PRIV0182-0183);

       (7) The email from Craig Higgins to Rory O’Sullivan sent on October 1, 2013, at 9:52 a.m.
           (PRIV0186-0187);

       (8) The email from Craig Higgins to Rory O’Sullivan sent on October 1, 2013, at 9:28 a.m.
           (PRIV0188);

       (9) The email from Craig Higgins to Rory O’Sullivan sent on October 1, 2013, at 9:46 a.m.
           (PRIV0189-PRIV0190);

       (10) The email from Rory O’Sullivan to Craig Higgins sent on October 1, 2013, at 9:50
          a.m. (PRIV0191-PRIV0192);

       (11) The email sent from Rory O’Sullivan to Craig Higgins on October 1, 2013, at 9:20
          a.m. (PRIV0202).

       Defendants need not produce the above documents, except for the document noted that

must be produced in redacted form. The other documents listed in this privilege log are not

protected by either the attorney/client privilege or the work product privilege and must be

produced. 2

        C.     Privilege+Log3+Recommendations+Search+Term FINAL

       The     Court    next    considers     the       privilege   log   with   the   file   name,

“Privilege+Log3+Recommendations+Search+Term FINAL.”

       The following documents are protected by both the attorney/client privilege and the work

product privilege and need not be produced:

       (1) The email from Cathy Ruggeri-Rea to Sherry Wibbenmeyer and others sent on April
           20, 2013, at 5:45 (PRIV0225-PRIV0227);




2
  The documents numbered PRIV151-PRIV163 were included in the pdf corresponding to this
privilege log but were not listed on the privilege log. The Court finds that no privilege attaches to
these documents, and if they have not already been be produced, they shall be produced.


                                                    3
Case: 4:18-cv-01364-SPM Doc. #: 150 Filed: 08/26/21 Page: 4 of 6 PageID #: 1327




       (2) The email from Craig Higgins to Gordon Schweitzer and others sent on December 23,
           2014, at 4:03 p.m. (PRIV0279);

       (3) The email from Craig Higgins to Cathy Ruggeri-Rea sent on February 26, 2015, at 3:19
           p.m. (PRIV0281)

       (4) The email from Winston Calvert to Craig Higgins sent on December 23, 2014, at 4:15
           p.m. (PRIV0282-PRIV0283);

       (5) The email from Craig Higgins to Winston Calvert sent on December 23, 2014, at 4:25
           p.m. (PRIV0338-PRIV0339).

       The following document is protected by the attorney/client privilege but not the work

product privilege:

       (1) the email from Craig Higgins to Winston Calvert sent on December 5, 2014, at 5:02
           p.m. (PRIV0239-PRIV0240).

       The following documents are protected by the work product privilege but not the

attorney/client privilege:

       (1) The email from Justin Harmon to Craig Higgins sent on June 6, 2014, at 2:12 p.m.
           (PRIV0208-PRIV0209);

       (2) The email from Craig Higgins to Donald Dylewski and others sent on May 30, 2014 at
           10:46 p.m. (PRIV0215);

       (3) The email from Craig Higgins to Michael Garvin sent on May 5, 2014 at 3:01 p.m.
           (PRIV0235-PRIV0236);

       (4) The email from Craig Higgins to Maribeth McMahon sent on June 6, 2014 at 2:20 p.m.
           (PRIV0287-PRIV0288);

       (5) The email from Craig Higgins to Winston Calvert sent on May 30, 2014 at 10:54 p.m.
           (PRIV0317-PRIV0318); 3




3
 Defendant logged PRIV0317-PRIV0318 as documents subject to the attorney client privilege
but did not also identify it as attorney work product. However, after carefully reviewing all the
email communications, it appears that the failure to also identify the document as attorney work
product was inadvertent.
                                                4
Case: 4:18-cv-01364-SPM Doc. #: 150 Filed: 08/26/21 Page: 5 of 6 PageID #: 1328




        (6) The email from Craig Higgins to Winston Calvert sent on May 30, 2014, at 10:54 pm
            (PRIV0322). 4

        The following document was listed in the privilege log but does not seem to have been part

of the pdf submitted to the Court: the email sent from Craig Higgins to Cathy Ruggeri-Rea and

others on June 23, 2015, at 9:22 a.m. (no Bates number). This document must either be produced

to Plaintiff or submitted for in camera review no later than Wednesday, September 1, 2021.

        The other documents listed in this privilege log are not protected by either the

attorney/client privilege or the work product privilege and must be produced. 5

        D.      Higgins+to+Bush+Priv+Log 4 FINAL

        Finally,   the    Court    considers     the    privilege   log    with    the    file   name,

“Higgins+to+Bush+Priv+Log 4 FINAL.”

        The following document is protected by the attorney/client privilege:

        (1) The email from Craig Higgins to Julian Bush sent on June 12, 2018, at 6:47 p.m.
            (PRIV505).

        The privilege log also lists an email sent from Julian Bush to Michael Garvin and others,

sent on June 12, 2018, at 5:04 p.m. (number PRIV 506). However, this page is blank in the pdf

submitted to the Court. If this email exists and is responsive to Plaintiff’s request, it must either be

produced to Plaintiff or submitted for in camera review no later than Wednesday, September 1,

2021.




4
 Defendant logged PRIV0322 as a document subject to the attorney client privilege but did not
also identify it as attorney work product. However, after carefully reviewing all of the email
communications, the Court finds the failure to identify the document as attorney work product
was inadvertent.
5
  The document at PRIV0237 was included in the pdf corresponding to this privilege log but were
not listed on the privilege log. The Court finds that no privilege attaches to this document, and if
it has not already been be produced, it shall be produced.
                                                   5
Case: 4:18-cv-01364-SPM Doc. #: 150 Filed: 08/26/21 Page: 6 of 6 PageID #: 1329




       The other documents listed in this privilege log are not protected by either the

attorney/client privilege or the work product privilege and must be produced.

       For all of the reasons above,

       IT IS HEREBY ORDERED Plaintiff’s Motion to Compel (Doc. 127) is GRANTED IN

PART and DENIED IN PART, as set forth above.

       IT IS FURTHER ORDERED that Defendants must produce the non-privileged

documents to Plaintiff no later than Thursday, September 2, 2021.



                                                SHIRLEY PADMORE MENSAH
                                                UNITED STATES MAGISTRATE JUDGE

Dated this 26th day of August, 2021.




                                                6
